Citation Nr: 1423831	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-11 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to service-connected lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1988 to March 1993, and had a three month earlier period of active duty for training.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012, this matter was remanded for further development.


FINDING OF FACT

Sleep apnea was not manifested in service, and the preponderance of the evidence is against a finding that such disability was incurred in or aggravated by service, or was caused or aggravated by the Veteran's service-connected low back disability.


CONCLUSION OF LAW

Service connection for sleep apnea, to include as secondary to a service-connected low back disability, is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim of service connection for sleep apnea prior to its initial adjudication.  A June 2007 letter, notified him of the evidence needed to substantiate his claims; that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was responsible for providing private records or any necessary releases [for private records] and enough information to enable VA to request them; and of how ratings and effective dates are assigned.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a June 2012 VA examination to secure a medical opinion regarding the etiology of the Veteran's sleep apnea.  The Board finds the report of that examination adequate for rating purposes, as it reflects familiarity with the record and includes rationale that cites to supporting clinical data.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current claimed disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that his current sleep apnea is secondary to his service-connected low back disability.

The Veteran's STRs are silent for complaints, findings, diagnosis, or treatment of sleep apnea.

A November 2006 private sleep study found the Veteran has obstructive sleep apnea.  

An August 2007 VA treatment record shows the Veteran was given a CPAP unit.  An October 2007 VA treatment record notes he was tolerating the CPAP machine, had noticed improvement in his morning energy level, and that he still had periods of awakening thought to be pain related. 

In a June 2009 statement, private chiropractor (M. P.) opines that the Veteran's sleep apnea is most likely directly related to his service-connected back disability.  Dr. M. P. notes that the Veteran's inability to regularly exercise lead to weight gain which is "exacerbating his sleep apnea thus causing him chronic pain in his lower back."  Treatment records from Dr. M. P. show treatment of the Veteran for back disability (with no mention of sleep apnea).

On June 2012 VA examination, the Veteran reported he was issued a CPAP machine by VA and that it is helpful; that his sleep apnea symptoms such as snoring have resolved and he is less fatigued during the day; and that his sleep disturbances have continued, but it is his back pain, not the sleep apnea, that keeps him awake.  

The examiner reviewed the record, including the June 2009 statement by Dr. M. P., and opined that the Veteran's sleep apnea was not caused or aggravated by his service-connected back disability.  The examiner agreed that the Veteran's obesity affects his sleep apnea, but indicated that the obesity was not due to the back disability.  The examiner noted that the Veteran's back pain and sleep apnea are two separate and distinct problems, and that the sleep apnea was resolved by use of a CPAP machine.

At the outset the Board observes that this decision addresses the specific claim of service connection for the Veteran's diagnosis of obstructive sleep apnea (which is defined as a cessation of breathing resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep).  See Dorland's, 31st Ed. (2007) at 118.  In addition to that diagnosis the Veteran has complaints of disturbed sleep due to low back pain.  Such complaints are manifestations (to be considered in the rating) of his low back disability.  

As noted above, the Veteran's STRs are silent for any complaints, findings, diagnosis, or treatment of sleep apnea.  Consequently, service connection for sleep apnea on the basis that such became manifest in service and persisted is not warranted.  He has not alleged (nor submitted evidence suggesting or showing) that he has had sleep apnea continuously since service.  See 38 C.F.R. § 3.303(b).

The Veteran's theory of entitlement to the benefit sought is one of secondary service connection, i.e., that his sleep apnea is secondary to his service-connected low back disability.  The etiology of sleep apnea is a medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  Consequently, the Veteran's own opinion regarding a nexus between his service-connected back disability and his sleep apnea is not competent evidence; he does cite to supporting medical literature/treatise evidence.  While his private chiropractor's opinion (indicating in essence that inability to exercise caused the Veteran to become obese, and that the obesity aggravated the sleep apnea) tends to support his theory of entitlement, the opinion that inability to exercise due to the back disability caused the Veteran's obesity is conclusory and speculative; it is unaccompanied by explanation of rationale, and has limited probative value.   

The Board finds more probative (and persuasive) the opinion of the VA examiner in June 2012 (which is against the Veteran's claim).  This opinion (by a medical professional competent to provide it) reflects familiarity with the entire record, includes rationale, citing to supporting factual data (such as that the Veteran has two separate sleep-disturbance problems, the obstructive sleep apnea which is relieved by CPAP and disturbed sleep due to back pain which continues), and directly addresses the private chiropractor's opinion that the Veteran's obesity arose from back disability which limited his ability to exercise and aggravated the sleep apnea.  The VA examiner cites to clinical findings (i.e., that the Veteran is robust and well-muscled and capable of moderate exercise, and that his obesity is diet-related).  He also notes that the Veteran himself acknowledges that it is his back pain that deprives him of sleep.  The Board finds the VA examiner's opinion the most probative evidence in this matter, and persuasive.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for obstructive sleep apnea.  


ORDER

The appeal seeking service connection for sleep apnea, to include as secondary to his service-connected low back disability, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


